Exhibit 3.1.2 FILED SECRETARY OF STATE SAM REED OCTOBER 11, 2011 STATE OF WASHINGTON ARTICLES OF AMENDMENT OF AMERICAN BREWING COMPANY, INC. I. Name: AMERICAN BREWING COMPANY, INC. II. Amendment. Article IV. A. of the Articles of Incoproation shall be changed to authorize voting common stock of One Hundred Thousand (100,000) shares and to authorize nonvoting common stock of One Hundred Thousand (100,000)shares. III. Effective: This amendmnet is effective upon the filing of these Articles of Amendment. IV. Adopted. This amendment was adopted by the Board of Directors and all voting Shareholders on Oct. 10 , 2011. IV. Authority. The Board of Directors and all voting Shareholders approved the amendment herein pursuant to RCW 23B.10 030. APPROVED AND CONSENTED TO the10th day of October , 2011. /s/ NEIL FALLON NEIL FALLON, Sole Director and Sole Voting Shareholder ARTICLES OFAMENDMENTOF AMERICAN BREWING COMPANY, INC. Page 1 of 1
